Title: To Alexander Hamilton from Samuel Eddins, 24 June 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir,
            Camp Federal Spring 24th. June 1799
          
          Your favor of the 5th. Inst. is now before me, Covering the General Orders and new instructions, which will be duly attended to, on my part, and shall exert myself in raising of my Quota or Company as easy as Possible
          I am Sir with Great Regard Yo. Obdt. Humb Servant
          
            Saml. Eddins Captain
            2d Regimt. Arts. & Engineers
          
        